DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-10 are allowable over the prior art of record, because the prior art is silent to an electrode for fuel cells comprising: a polymer matrix; and a catalyst dispersed in the polymer matrix, wherein the catalyst has a core-shell structure comprising: a core comprising metal nanoparticles; and a shell comprising a conductive polymer, wherein the core comprises one or more selected from the group consisting of platinum (Pt), gold (Au), tin (Sn), copper (Cu), nickel (Ni), iron (Fe), cobalt (Co), zinc (Zn), titanium (Ti), chromium (Cr), manganese (Mn), iridium (Ir), tantalum (Ta), molybdenum (Mo), rhodium (Rh), osmium (Os), rhenium (Re), tungsten (W), vanadium (V), cadmium (Cd), selenium (Se), tellurium (Te), indium (In) and silver (Ag), wherein the conductive polymer comprises one or more selected from the group consisting of polytriphenylamine, polyacetylene (PA), polythiophene (PT), poly(3-alkyl)thiophene (P3AT), polypyrrole (PPY), polyisothianapthelene (PITN), polyethylene dioxythiophene (PEDOT), polyparaphenylenevinylene (PPV), poly(2,5-dialkoxy)paraphenylenevinylene, polyparaphenylene (PPP), polyparaphenylene sulfide (PPS), polyheptadiene (PHT), poly(3-hexyl)thiophene (P3HT), polycarbazole and polyaniline (PANI).
	The prior art, such as Jang et al. U.S. Pub. 2008/0193827, teaches an electrode for fuel cells comprising (PEM electrode; [0059]}: a polymer matrix (catalyst particles 
	The prior art, such as Haden et al. U.S. Pub. 2015/0333338, teaches a core-shell catalyst wherein the shell is platinum and core is a titanium oxide:

    PNG
    media_image1.png
    176
    234
    media_image1.png
    Greyscale

However, the reference does not teach a core-shell catalyst wherein the catalyst is coated with polymers selected from polytriphenylamine, polyacetylene (PA), polythiophene (PT), poly(3-alkyl)thiophene (P3AT), polypyrrole (PPY), polyisothianapthelene (PITN), polyethylene dioxythiophene (PEDOT), polyparaphenylenevinylene (PPV), poly(2,5-dialkoxy)paraphenylenevinylene, polyparaphenylene (PPP), polyparaphenylene sulfide (PPS), polyheptadiene (PHT), poly(3-hexyl)thiophene (P3HT), polycarbazole and polyaniline (PANI).  Therefore, the instant claims are patentably distinct from the prior art of record.

Conclusion

This application is in condition for allowance except for the following formal matters:

Claims 11-20 are withdrawn in an Election on August 14, 2020. The claims need to be cancelled. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722